DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 06/01/2022.  Claims 1-29 are still pending in the application.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:  The amendment filed on 06/01/2022 has overcome all the issues raised in the Office Action dated 02/01/2022, thus placed the instant application in a favorable condition for allowance.  Specifically, the prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "second circuitry to: retrieve an eligible mask corresponding to a round of the plurality of rounds of the eligibility table presently being scheduled, wherein the eligible mask indicates an eligible status of at least one of the plurality of ports, and wherein the eligible status indicates whether a respective port of the eligible mask is eligible to be serviced in the round, determine a ready mask that indicates a ready status of at least one of the plurality of ports, wherein the ready status indicates whether a respective port of the ready mask is available to be serviced, determine, for at least one of port, whether the eligible status and the ready status indicate that at least one of port is both eligible and ready, and schedule, in response to a determination that at least one port has been determined to be both eligible and ready, the at least one of the at least one port that has been determined to be both eligible and ready," as recited in claims 1-26; and "a switch chip coupled to the interface and comprising circuitry to allocate switch fabric bandwidth based on port speed, port eligibility and port readiness indicators, wherein the port readiness indicators comprise a mask that indicates a ready status of at least one of the plurality of ports and the ready status indicates whether a respective port of the mask is available to be serviced," as recited in claims 27-29, structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 9, 2022